

116 HR 6208 IH: Protecting American Space Assets Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6208IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Kinzinger (for himself, Ms. Cheney, Mr. Turner, Mr. Rogers of Alabama, Mr. Crow, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Armed Services, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the President to develop a strategy to protect the space assets of the United States, and for other purposes.1.Short titleThis Act may be cited as the Protecting American Space Assets Act.2.FindingsCongress finds the following:(1)Space is essential to—(A)the military and intelligence operations, strategic deterrence, threat detection, and communications of the United States; and(B)effectively facilitate communication between global economic markets.(2)The People’s Republic of China has undercut space manufacturing programs run by the United States, including satellite manufacturing and launch service programs, through noncompetitive price manipulation.(3)China and the Russia Federation have worked to develop counterspace weapons and electronic warfare capabilities (including e­lec­tro­mag­netic, antisatellite, and kinetic weapons) that have the ability to target space assets that belong to the United States.(4)China and Russia have and continue to engage in cyber attacks against critical infrastructure of the United States and of allies of the United States.(5)Each year, actions taken by China have exponentially increased the risk of damage to space assets that belong to the United States and allies of the United States by significantly increasing the amount of major debris in the orbit paths of such assets.(6)China has demonstrated the intent to keep developing counterspace weapons that target space assets that belong to the United States and allies of the United States.(7)China views space as central to the security and economic industries of China in the future.(8)China is striving to dominate economic industries that deal with space through research and development aimed at increasing manufacturing, extracting resources, and increasing its leverage with respect to countries that strive to develop space technology.(9)China is expanding its foreign network and expanding its presence in space by developing ground station capabilities in foreign nations and promoting participation by such nations in the satellite navigation system administered by China.3.Sense of CongressIt is the sense of Congress that the Government should support activities in space by—(1)modernizing the capabilities of the United States and allies of the United States with respect to space;(2)providing protection for space assets, including the supply chain related to such assets and manufacturing process of such assets; and(3)affirming the duties of the United States Space Force under section 9081 of title 10, United States Code.4.Space strategies and assessment(a)Executive strategy(1)Strategy requirementNot later than 270 days after the date of the enactment of this Act, the President, in consultation with the National Space Council, shall develop and maintain a strategy to ensure that the United States strengthens military and commercial capabilities in space, increases protections for military and commercial operations with respect to space, and increases protections for space manufacturing programs and launch sites, including military launch sites and launch sites operated by individuals or entities in the private sector.(2)Inclusion in the national defense strategyThe Secretary of Defense shall include the strategy most recently developed pursuant to paragraph (1) in the national defense strategy required under section 113(g) of title 10, United States Code.(b)Space strategy and reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce, shall submit to the appropriate congressional committees a report setting forth a strategy to—(1)protect the space assets of the United States, including the supply chain related to such assets and manufacturing process of such assets, from threats from the People’s Republic of China and the Russian Federation, which may include protection from intellectual property theft and threats with respect to electronic warfare capabilities; and(2)strengthen relations with the allies of the United States with respect to space.(c)Assessment and report(1)Assessment and report requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Director of National Intelligence, shall submit to the appropriate congressional committees a report that includes—(A)an assessment of the capabilities of the Department of Defense to protect—(i)commercial communication and navigation systems in space;(ii)military launch sites; and(iii)launch sites operated by individuals or entities in the private sector; and(B)recommendations to improve the capabilities assessed pursuant to subparagraph (A), including recommendations with respect to—(i)the electronic warfare capabilities of China and Russia; and(ii)the use of counterspace weapons and cyber attacks by China and Russia.(2)FormThe report under paragraph (1) may be submitted in classified form. If submitted in such form, the report shall include an unclassified summary.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services of the House of Representatives;(B)the Committee on Foreign Affairs of the House of Representatives;(C)the Committee on Energy and Commerce of the House of Representatives;(D)the Permanent Select Committee on Intelligence of the House of Representatives;(E)the Committee on Armed Services of the Senate;(F)the Committee on Foreign Relations of the Senate;(G)the Committee on Commerce, Science, and Transportation of the Senate; and(H)the Select Committee on Intelligence of the Senate.(2)Launch siteThe term launch site has the meaning given that term under section 50902 of title 51, United States Code.